           Case 1:19-cv-07131-ALC Document 27 Filed 10/16/19 Page 1 of 1



      quinn emanuel           trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                  WRITER’S DIRECT DIAL NO.
                                                                                                            (212) 849-7171

                                                                                                 WRITER’S EMAIL ADDRESS
                                                                                        petercalamari@quinnemanuel.com



October 16, 2019


VIA ECF

Hon. Andrew L. Carter, Jr.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Re:     Andrea Tantaros v. Fox News Network, LLC, 19 Civ. 07131

Dear Judge Carter:

        I am the lead trial counsel for the Estate of Roger Ailes in this matter. We are aware of
Your Honor’s Individual Rule 3.A. (“Principal Trial Counsel”) which obliges principal trial
counsel for each party to attend all conferences with the Court. Unfortunately, I now have a
conflict on my calendar for October 22, 2019, when there is a conference scheduled before you
regarding the pending motion to remand. I am scheduled to take the deposition of a witness who
resides in a foreign country on that date. The witness is coming to New York from Europe for
the deposition and it would be very difficult to alter the date of the deposition. I therefore ask
leave of Court for Kimberly Carson, who has already entered an appearance in this matter (Dkt.
17), and who also represents the Estate, to attend the conference in this matter in my place.




Respectfully,

/s/ Peter E. Calamari

Peter E. Calamari, Esq.

PEC



      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
